DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, as originally filed, lacks antecedent basis for the first or second subpanels additionally comprising indicia disposed about the window and coordinated with the theme for the placement of a name and address of a recipient.  In other words, there is nothing in the specification, as originally filed, that discloses the indicia for the placement of a name and address of a recipient on the first or second subpanels is also disposed about the window and coordinated with the theme.  This is a new matter rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Document No. 2 796 920 to Le Moing.
Regarding claim 9, Le Moing discloses a combination greeting card (postal frame) and envelope article (image), the combination article comprising: a greeting card indicative of a theme (machine translation; page 2, lines 66-69); and an envelope (postal frame) configured to receive the greeting card.  Le Moing discloses the image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23), which meets the structure implied by the recitation “the envelope having: a window in a shape coordinated with the theme, and indicia at least partially disposed about the window and coordinated with the theme.”
Regarding claim 10, Le Moing discloses the envelope further comprises a plurality of subpanels (first/front face, back side, and flap), wherein one subpanel (first/front face) is affixed with decorative envelope content indicative of the theme, as discussed above.
Regarding claim 11, Le Moing discloses the window is covered by a transparent, thin film (4).
Regarding claim 12, Le Moing discloses the envelope further comprises a first subpanel on the front of the envelope, the first subpanel having indicia for placement of a name and address of a recipient (Figs. 3-5).

Regarding claim 17, Le Moing discloses a combination foldable envelope and greeting card article (Figs. 1-5), the combination article comprising a greeting card with a card content indicative of a theme; and an envelope configured to receive the greeting card, the envelope having a window in a shape coordinated with the theme and wherein a portion of the theme of the greeting card is visible through the window when the greeting card is received in the envelope (Figs. 1 and 2; page 1, lines 19-23 and page 2, lines 66-69).  Le Moing discloses the image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23), which meets the structure implied by the recitation “indicia at least partially disposed about the window and coordinated with the theme.”
Regarding claim 18, Le Moing discloses the envelope further comprising a first subpanel (Figs. 1 and 2).  Le Moing further discloses an image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23), which meets the structure implied by the functional recitation “the first subpanel additionally comprising the indicia for placement of a name and address of a recipient.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13-15, 19,  and 20are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 796 920 to Le Moing and U.S. Patent No. 3,152,751 to Hiersteiner.
Regarding claim 1, Le Moing discloses the claimed invention, as discussed above; especially an envelope having a second subpanel (5) separated from a first subpanel by a fold (Figs. 1-5).  However, Le Moing does not disclose the second subpanel comprises instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.
Furthermore, Le Moing discloses the image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23), which meets the structure implied by the recitation “indicia disposed about the window that is coordinated with the theme and is associated with the shape of the window.”
Regarding claim 3, Le Moing discloses the window is covered by a transparent, thin film (4).
Regarding claim 4, Le Moing discloses the image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23), which meets the structure implied by the functional recitation “the first subpanel comprises indicia for placement of contact information of a recipient.”
Regarding claim 5, Hiersteiner discloses the instructions are located on an interior-facing side of the second subpanel, wherein the interior-facing side of the second subpanel is concealed when the envelope is in a closed position.  Therefore, providing instructions on the 
Regarding claim 6, Le Moing and Hiersteiner disclose the claimed invention, except for an exterior-facing side of the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on an exterior-facing side of the second subpanel in an analogous combination article (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include indicia on the exterior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, for placement of contact information of a sender.
Regarding claim 7, Le Moing and Hiersteiner disclose the interior-facing side of the second subpanel (5) comprises an adhesive (“colle”; Figs. 3-5), which meets the structure implied by the functional recitation “to secure closure of the envelope when the second subpanel is folded.”
Regarding claim 8, the window in Le Moing meets the structure implied by the product-by-process recitation “the window is formed using a die-cut manufacturing process.”
Regarding claim 13, Le Moing discloses the claimed invention; especially an envelope having a second subpanel (5), such that when the envelope is in a closed position is on the back of the envelope (Figs. 1-5).  However, Le Moing does not disclose an interior-facing side of the second subpanel comprising instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on an interior-facing side of a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.  Moreover, providing instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in 
Regarding claim 14, Le Moing discloses the claimed invention, except for an exterior-facing side of the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on an exterior-facing side of the second subpanel in an analogous combination article (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include indicia on the exterior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, for placement of contact information of a sender.
Regarding claim 15, Le Moing discloses the interior-facing side of the second subpanel (5) comprises an adhesive (“colle”; Figs. 3-5), which meets the structure implied by the functional recitation “to secure closure of the envelope when the second subpanel is folded.”
Regarding claim 19, Le Moing discloses the claimed invention; especially an envelope having a second subpanel (5), such that when the envelope is in a closed position is on the back of the envelope (Figs. 1-5).  However, Le Moing does not disclose an interior-facing side of the second subpanel comprising instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on an interior-facing side of a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.
Regarding claim 20, Le Moing and Hiersteiner disclose the claimed invention, as discussed above, except for the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on a second subpanel in an analogous combination .

Response to Arguments
Applicant’s arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 9, and 17,  applicant remarks that Le Moing does not disclose that the shape of the window is coordinated with the theme of the of the greeting card or that the indicia on the envelope about the window is coordinated with the theme of the greeting card.  It is brought to applicant’s attention that Le Moing discloses an image within a postal frame (Figs. 1 and 2), wherein the image is surrounded by a decorative border that is similar to the frame “(of shape unlimited, unlimited format, and unlimited decorations and colors) to enhance this image” (page 1, lines 19-23).  Applicant’s claims fail to set forth the structure encompassed by the phrase “coordinated with the theme” with any degree of specificity or how the phrase “coordinated with the theme” structurally distinguishes applicant’s invention from an image within a postal frame, wherein the frame (of shape unlimited, unlimited format, and unlimited decorations and colors) enhances the image, as in Le Moing and discussed above.  Therefore, it is maintained that the image within the postal frame and surrounded by a decorative border or a shape and decorations or colors that enhance the image meets the structure implied by the recitations “a window in a shape coordinated with the theme” and “indicia disposed about the window that is coordinated with the theme and is associated with the shape of the window.” Furthermore, Le Moing discloses a combination greeting card and envelope article, wherein the theme is Valentine’s Day (page 2, lines 44-46) and the window is depicted in the shape of a heart (Fig. 2; page 2, lines 51-53).  This disclosed embodiment and the disclosure that the image within the postal frame is surrounded by a decorative border or a shape and decorations or colors that enhance the image (page 1, lines 19-23) in Le Moing meets the 
Remarks regarding claims dependent from applicant’s claims 1, 9, and 17 have been considered, but deemed unpersuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734